DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this Examiner’s amendment was given in an interview with Roman Rachuba on July 19, 2022.  The application has been amended as follows: 
Claim 3 (cancelled).
Claims 6-7 (cancelled).  
Claims 9-11 (cancelled).  

Allowable Subject Matter
Claims 1, 5, 8, and 12-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a pedestal supporting a seed crystal for growth in a sublimation method, wherein the pedestal is made of a carbon material, the pedestal has a plate shape and has a first main surface and a second main surface, the first main surface is flat to support the seed and the second main surface has a plurality of concavities, a thickness of a portion of the pedestal within the concavities is 1 mm or more and less than 5 mm in a lowest area thereof, a thickness of a portion of the pedestal without the concavities is 10 mm or more, and in plan view from a thickness direction, one of the plurality of concavities is disposed at a center of the pedestal, a diameter of the one of the plurality of concavities being more than diameters of other ones of the plurality of concavities as recited in the context of claim 1.  Dependent claims 5, 8, and 12-16 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1. 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2012/0325150 to Seki, et al. (hereinafter “Seki”) and Japanese Patent Appl. Publ. No. JP 11-278985 to Okamoto, et al. (“Okamoto”).  In Figs. 1-3 and ¶¶[0024]-[0036] Seki teaches an embodiment of a lid (30) having a flat bottom surface (31) where the seed crystal (11) is attached and that the lid (30) includes a measurement hole (24) where a thickness from the flat bottom surface (31) is locally thin.  Then in Figs. 1-2 & 7-8 and ¶¶[0007]-[0011] Okamoto teaches an analogous embodiment of a sublimation growth system in which a counterbore (6) is provided on a graphite lid (2) of a sublimation growth crucible (1) in order locally lower the temperature of the crystal growth surface such that the generation of defects is suppressed with ¶[0008] of Okamoto specifically teaches that the size, shape, and depth of the counterbore may be appropriately selected.  However, Seki, Okamoto, and the cited prior art of record do not teach, disclose, or reasonably suggest a pedestal having a thickness of 10 mm or more with a flat first main surface which supports a seed and a second main surface having a plurality of concavities with a thickness of 1 to 5 mm at a lowest area thereof, and wherein one of the plurality of concavities is disposed at a center of the pedestal with a diameter of the one of the plurality of concavities being more than diameters of the other ones of the plurality of concavities as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714